Citation Nr: 9912874	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-08 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for paralysis of the 
right facial muscles (Bell's palsy), currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1944 to 
March 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

A broad reading of June 1997 claim reveals that the appellant 
intended also to raise the issue of entitlement to an 
increased evaluation for his service-connected epiphora and 
keratitis.  The RO did not address these disabilities.  
Accordingly, the appellant's claim is referred to the RO for 
appropriate development.


REMAND

In July 1998 the appellant's representative stated that a 
more thorough VA neurological specialty examination was 
required in order to comply with 38 C.F.R. § 4.70.  The Board 
agrees.

Further, in August 1998 the appellant's representative 
submitted an additional VA outpatient treatment record.  
However, the record does not reflect that this additional 
evidence has been considered by the RO, nor that waiver by 
the appellant of prior such consideration, pursuant to 
38 C.F.R. § 20.1304(c) (1998), has been accomplished.  The 
mandate of 38 C.F.R. § 20.1304 (1998) is not optional.  Under 
the Board's rules of practice, "[a]ny pertinent evidence 
submitted by the appellant . . . which is accepted by the 
Board . . . must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case unless this procedural right is waived 
. . . ."  38 C.F.R. § 20.1304(c) (1998).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The appellant should be afforded a VA 
examination by a specialist in neurology 
to evaluate the severity of the 
appellant's service-connected paralysis 
of his right facial muscles.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to indicate to which nerve or nerves the 
appellant's disability is related and to 
indicate which neurologic symptoms are 
attributable to the appellant's service-
connected disabilities.  If the appellant 
has neurologic symptoms that are 
unrelated to the appellant's service-
connected disabilities, the examiner is 
requested to identify these symptoms in 
his or her report.

2.  The RO should notify the appellant 
that he may submit additional evidence 
and argument in support of his claim.  
The RO should also inform the appellant 
that additional evidence received within 
90 days following notification of the 
transfer of records to the Board, without 
a signed waiver of agency of original 
jurisdiction (AOJ) consideration, will be 
referred to the RO.

3.  After the development requested has 
been completed to the extent possible, 
the RO should again review the record.  
If the decision remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case, and afforded the 
specified time within which to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


